It having been reported to the Court that the Supreme Court of California and the United States District Court for the District of Columbia have vacated their orders suspending Robert Charles Mardian from the practice of law, it is ordered that the order of this Court entered March 31, 1975 [420 U. S. 1001], suspending Robert Charles Mardian from the further practice of law in this Court is vacated and that the rule to show cause issued March 31, 1975, is discharged.
Mr. Justice Rehnquist took no part in the consideration or decision of this order.